Appeal by an employer and its insurance carrier from an award of compensation made by the Workmen’s Compensation Board to claimant for disability occasioned by a heart attack. Claimant worked as a spotter on clothing in a retail cleaning store operated by the employer. Claimant’s duties required him to check and examine individual items of clothing after they had been dry-cleaned and to remove any spots which might have remained after they had been put through the dry-cleaning process. In the course of his work he was required from time to time to pull and handle baskets of clothing weighing from seventy-five to over one hundred pounds. On the occasion in question he pulled a basket weighing over one hundred pounds to the place where he did his work, and when he straightened up he felt a pain in his chest and abdomen. However he finished his work that day and returned to work the following day. The following night he coughed up some blood and later went to a doctor. The latter’s final diagnosis was that claimant suffered from a myocardial strain with acute cardiac decompensation. The matter was referred by the board to an impartial heart specialist whose opinion was that claimant’s effort overtaxed his heart and was the cause of his heart failure. There was no coronary thrombosis or occlusion, but merely heart muscle failure. We think there was substantial evidence to sustain the determination of the board. The fact that claimant was doing work to which he was ordinarily accustomed does not eliminate the finding of unusual strain on the occasion in question. The proof indicates that he had previously enjoyed fair health and that his attack *907came suddenly and without warning. As thus outlined the ease comes within a factual ambit (Matter of Borra v. Simanoy Country Club, 280 App. Div. 906, motion for leave to appeal denied, 304 N. Y. 985; Matter of Gioia v. Courtmel Co., 283 App. Div. 40). Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.